Citation Nr: 1300683	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a compression fracture of the thoracic spine with degenerative changes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO found that new and material evidence had not been received to reopen a claim for service connection for a compression fracture of the thoracic spine with degenerative changes.  In February 2010, the Board reopened the claim and remanded for further development.  

The Veteran provided testimony before an Acting Veterans Law Judge (AVLJ) at a hearing in July 2009.  A transcript of the hearing is in the file.  At that hearing, an attorney appeared on the Veteran's behalf.  At approximately the same time, a VA form 21-22a was received in which the Veteran purported to appoint the attorney as his representative.  

In November 2011, the RO determined that the attorney representative was not accredited by VA, and therefore declined to recognize the appointment.   38 C.F.R. § 14.629(b) (2012).  Both the attorney and the Veteran were notified of the situation and of the necessary steps needed for accreditation.  Although the attorney subsequently became accredited by VA, a new VA form 21-22a would be necessary to appoint the attorney as the Veteran's representative.  38 C.F.R. § 14.629(c)(1) (2012) (providing that after accreditation an attorney may represent a claimant by submitting a completed VA form 21-22a).

Additionally, in February 2012, the Veteran was notified that the AVLJ was no longer at the Board and the Veteran was given the option of having a new hearing.  In March 2012, he requested to appear at a hearing before a Veterans Law Judge via video conference at his local RO.  In April 2012, the Board remanded this claim for a hearing.  

He was initially scheduled for a hearing in August 2012, but the hearing was postponed because the Veteran said his attorney was recently accredited and he wanted to reschedule the hearing.  The hearing was rescheduled for November 2012 and appropriate notice is in the file (no mail was returned as undeliverable), however, the Veteran did not appear for the hearing.  No good cause was given for the failure to appear at the hearing.  No current valid appointment of representation form (VA 21-22a) is in the file.  The Board finds the Veteran is currently still unrepresented.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  



REMAND

Pursuant to the February 2010 Board remand, the Veteran received a VA examination in June 2011 so that an opinion could be given as to: 1) whether there was clear and unmistakable evidence that a thoracic spine disability preexisted entrance into service; 2) if it preexisted, whether there was clear and unmistakable evidence a thoracic spine disability did not undergo an increase in service or 3) if it preexisted, whether there was clear and unmistakable evidence that any increase in the thoracic spine disability was due to the natural progress of that disability.  

The examiner did not address these questions; but instead opined that it was "not at least as likely as not" that the thoracic spine injury pre-existed service and was not aggravated in service.  Additionally, the VA examiner referred to Computerized Patient Record System (CPRS) records from 2006 to 2008 in the examination report and these records have not been associated with either the paper file or a Virtual VA file (it appears at this point the Veteran does not have a Virtual file).  As a result, a remand is required to associate all VA records with the file and for an opinion regarding the issues stated above.  

VA law states that a veteran is presumed sound upon entry into service unless a condition is noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  In this case, the February 1971 (updated in June 1971) entrance examination for the Veteran does not note any back disability; the Veteran complained of back aches and related problems, but his back was found to be not disabling.  As a result, the Veteran is presumed sound upon entry into his service unless VA can rebut the presumption of soundness.  Id.  

This would be done by showing: by clear and unmistakable evidence the residuals of a compression fracture of the thoracic spine with degenerative changes (or any thoracic spine disability) pre-existed service and by clear and unmistakable evidence either that 1) the condition did not increase in severity in service or that 2) any increase in severity was due to the natural progression of the disease.  38 C.F.R. § 3.304(b).  Note that the "clear and unmistakable evidence" standard applies to both the increase and progression elements.  See also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  

The "clear and unmistakable evidence" standard is an "onerous" and "very demanding" standard.  Laposky v. Brown, 4 Vet. App. 116, 131 (2003).  The evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Language like "it is impossible to say", "could have accelerated", "most likely", "more likely" and "not significantly aggravated" is insufficient and not "clear and unmistakable" according to the United States Court of Appeals for Veterans Claims.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

Accordingly, the case is REMANDED for the following action: 

1.  Associate all VA records with the file.  If records are unavailable, document the unavailability in the file and notify the Veteran.  

2.  Return the claims file to the June 2011 VA examiner, or, if unavailable, have a new VA examiner review the file.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should give an opinion by answering the following questions and explaining the answer with relevant facts: 

* Is there clear and unmistakable evidence that a thoracic spine disability preexisted entrance into service?  
* If a thoracic spine disability preexisted service, is there clear and unmistakable evidence a thoracic spine was not aggravated or did not undergo an increase in severity?  
* If a thoracic spine disability preexisted service and underwent an increase in severity, is there clear and unmistakable evidence that any increase in severity was due to the natural progression of the disability?  

The examiner should identify the clear and unmistakable evidence in giving the opinion.  

3.  The agency of original jurisdiction (AOJ) should review the examination report and insure that the specific questions posed above have been addressed.

4.  If the decision remains in any way adverse to the Veteran, issue a Supplemental Statement of the Case (SSOC).  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

